925 F.2d 1463
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FRATERNAL ORDER OF POLICE, CAPTAIN JOHN C. POST LODGE NO.44, et al., Plaintiffs-Appellants,v.CITY OF DAYTON, et al., Defendants-Appellees.
No. 90-3453.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1991.

Before KEITH and KRUPANSKY, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM:


1
The Fraternal Order of Police, Captain John C. Post Lodge No. 44, ("FOP") and numerous individual police officers who are members of FOP (collectively "plaintiffs") appeal from the district court's April 23, 1990, decision and judgment granting summary judgment in favor of the City of Dayton and denying plaintiffs' summary judgment motion.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  We, therefore, AFFIRM the decision of the Honorable Walter Herbert Rice, United States District Judge for the Southern District of Ohio, for the reasons set forth in his Decision.